IN THE COURT OF APPEALS OF IOWA

                                   No. 16-0665
                               Filed June 29, 2016


IN THE INTEREST OF S.W., F.W., H.W., J.W., AND J.W.,
Minor children,

H.W., Father,
Appellant.
________________________________________________________________


      Appeal from the Iowa District Court for Story County, Stephen A. Owen,

District Associate Judge.



      Father appeals the order terminating his parental rights in his children as

authorized under Iowa Code chapter 232 (2015). AFFIRMED.



      Paul Rounds, Local Public Defender, and Shannon M. Leighty, Assistant

Public Defender, Nevada, for appellant father.

      Thomas J. Miller, Attorney General, and Kathryn K. Lang, Assistant

Attorney General, for appellee State.

      Mark Olberding of Olberding Law Office, Nevada, for minor children.



      Considered by Potterfield, P.J., and Mullins and McDonald, JJ.
                                         2


MCDONALD, Judge.

      The father appeals an order terminating his parental rights in his five

children, ranging from ages seven to twelve, pursuant to Iowa Code section

232.116(1)(f) (2015). This is the second time this case has come before the

court. See In re S.W., No. 15-0549, 2015 WL 3635722, at *1 (Iowa Ct. App.

June 10, 2015). In the prior case, this court reversed the juvenile court’s order

terminating the mother’s and father’s rights pursuant to Iowa Code section

232.116(1)(e) (2013).     See id. at *6.     Additional facts and circumstances

regarding this family are set forth in our prior opinion and need not be repeated

herein.

      The family came to the attention of the Iowa Department of Human

Services (IDHS) in September 2013 when the agency commenced a child abuse

assessment leading to a founded report of abuse. The juvenile court described

in some detail the challenges facing the family:

      When the Department first became involved with this family, the
      children were in a rather deplorable condition. The children had
      been exposed not only to domestic violence, but an extraordinarily
      chaotic childhood. It is estimated that the children have lived in
      nearly nine states by the time [IDHS] became involved with the
      family. They have been subjected to consistent homelessness,
      failure to consistently attend school, and have been subjected to
      neglect and domestic violence. The children suffer from academic
      deficiencies as a result of their parents’ failure to consistently keep
      them in school; they suffer from speech delays; they act in violent
      and aggressive ways; and the children suffer from medical and
      dental issues as well. When first removed from their parents, the
      children were filthy. Many of the children required daily support
      with such basic skills as table manners that included using utensils,
      bathing, dressing, and even tying their shoes. As outlined by the
      numerous service providers, most of the children continue to
      struggle with boundary issues.
                                         3


       After removal, the father was incarcerated for approximately one year for

committing domestic abuse against the mother. On that occasion, the father

punched the mother in the face several times and also fractured her cheekbone

and ribs, all in the presence of the children. Upon being released from prison,

the father commenced visitation with the children, but the visits did not progress

beyond supervised. Even then, with multiple people supervising, the visits were

chaotic. The father demonstrated an inability to interact with and supervise all

five children.   The father failed to maintain steady employment, achieve

economic stability, or obtain stable, safe housing for the children. At the time of

the termination hearing, the father cohabited with a new paramour who had her

own significant criminal history. The record shows the father physically abused

his new paramour, demonstrating his lack of understanding regarding the safety

risk domestic violence posed to the children.        The father did not complete

batterer’s education classes, and he participated only sporadically in therapy for

himself and the children.    The father does not understand or appreciate the

children’s incredibly significant educational and mental health needs.           For

example, the two boys have been removed from foster care and placed in

shelters because of their unmanageable and assaultive behaviors. The father’s

lack of understanding of the children’s needs renders him unable to meet the

children’s needs and provide for their care. The children cannot be returned to

his care without remaining at risk of adjudicatory harm.

       On de novo review, we conclude the State has proved by clear and

convincing evidence the statutory ground authorizing termination of the father’s

parental rights, termination is in the best interests of these children, and there is
                                       4


no discretionary exception militating in favor of preserving the familial

relationship. See In re M.W., 876 N.W.2d 212, 219 (Iowa 2016) (stating review is

de novo and setting forth the applicable “three-step analysis”); In re A.M., 843

N.W.2d 100, 110-13 (Iowa 2014) (same).

      AFFIRMED.